DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 22-41 (Renumbered Claims 1-20) are allowed.

Terminal Disclaimer
       The terminal disclaimer filed on February 24, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on patent application 15950044 (now U.S. Patent No. 10,819,452) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview and/or authorized email exchange with Boris Matvenko (Reg. No. 48,165) on February 23, 2022.
The application has been amended as follows (see claim(s) with “Currently Amended” prefix below): 
1– 21.  (Canceled)
(Currently Amended). A method comprising:

transmitting, by the second device and in response to the flag of the first packet, a second packet to a third device, the third device previously associated with the first device;
receiving, by the third device, a third packet from a fourth device, and comparing, by the third device and in response to receiving the second packet, a first received signal strength associated with the second packet to a second received signal strength associated with [[a]]the third packet received from [[a]]the fourth device, the fourth device previously associated with the third device in the network; and
transmitting, by the third device and in response to the comparing, a fourth packet to the first device via the fourth device, the fourth packet indicating a disassociation of the fourth device with the third device, the fourth packet further indicating an association of the third device with the second device.
(Currently Amended). The method of claim [[1]]22, wherein the first packet comprises an identifier of the second device.
 (Currently Amended). The method of claim [[2]]23, wherein the identifier comprises a network identifier indicating a layer of the network where the second device is located.
 (Currently Amended). The method of claim [[3]]24, wherein the network identifier comprises a value based on an order in which the second device joins the network.
(Currently Amended). The method of claim [[1]]22, wherein the comparing comprises:
determining a difference between the first received signal strength and the second received signal strength; and
comparing the difference to a threshold responsive to the first received signal strength being greater than the second received signal strength. 
 (Currently Amended). The method of claim [[5]]26
(Currently Amended). The method of claim [[1]]22, further comprising: 
	receiving, by the first device, an acknowledgment in response to the fourth packet. 
(Currently Amended). The method of claim [[1]]22, wherein the first device comprises a master cell, the second device comprises a first gateway cell, the third device comprises a network cell, and the fourth device comprises a second gateway cell.    
(Currently Amended). The method of claim [[1]]22, wherein the first packet comprises a clear-to-send packet, wherein the second packet comprises an optimize packet, and wherein the fourth packet comprises an upgrade packet.
(Currently Amended). The method of claim [[1]]22, wherein the first packet, the second packet, and the third packet are transmitted synchronously in the network. 

(Currently Amended). A system comprising: 
at least one processor; and
at least one memory storing instructions which, when executed by the at least one processor, result in operations comprising:
transmitting, by a second device and in response to a flag set in a first packet received by the second device from a first device, a second packet to a third device, the third device previously associated with the first device;
receiving, by the third device, a third packet from a fourth device, and comparing, by the third device and in response to receiving the second packet, a first received signal strength associated with the second packet to a second received signal strength associated with [[a ]]the third packet associated with [[a ]]the fourth device, the fourth device previously associated with the third device in the network; and
transmitting, by the third device and in response to the comparing, a fourth packet to the second device via the fourth device, the fourth packet indicating a disassociation of the fourth device with the third device, the fourth packet further indicating an association of the third device with the second device.
(Currently Amended). The system of claim [[11]]32, wherein the first packet comprises an identifier of the second device.
(Currently Amended). The system of claim [[12]]33, wherein the identifier comprises a network identifier indicating a layer of the network where the second device is located.
(Currently Amended). The system of claim [[13]]34, wherein the network identifier comprises a value based on an order in which the second device was added to the network.
(Currently Amended). The system of claim [[11]]32, wherein the comparing comprises:
determining a difference between the first received signal strength and the second received signal strength; and
comparing the difference to a threshold when the first received signal strength is greater than the second received signal strength. 
(Currently Amended). The system of claim [[15]]36, wherein the transmitting the fourth packet comprises transmitting the fourth packet in response to the difference satisfying the threshold.
(Currently Amended). The system of claim [[11]]32, wherein the operations further comprise: 
	receiving, by the first device, an acknowledgment in response to the third packet. 
(Currently Amended). The system of claim [[11]]32, wherein the first device comprises a master cell, the second device comprises a first gateway cell, the third device comprises a network cell, and the fourth device comprises a second gateway cell.    
 (Currently Amended). The system of claim [[11]]32, wherein the first packet comprises a clear-to-send packet, wherein the second packet comprises an optimize packet, and wherein the fourth packet comprises an upgrade packet.
(Currently Amended). The system of claim [[11]]32, wherein the first packet, the second packet, and the third packet are transmitted synchronously in the network. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The combination of limitations involves optimizing the association of network devices based on detected signal strengths.  In particular, a first device receiving a first packet from a second device, wherein the packet contains a flag to trigger an optimization process.  In response, the first device sends a second packet to a third device, which was previously associated with the first device.  Based on the received signal strength of the second packet from the first device, the third device compares the signal strength with a signal strength of a third packet received from a fourth device; the fourth device is currently associated with the second device.  Subsequently, the third device, after comparing the signal strengths of the aforementioned packets, transmit a fourth packet to the second device via the fourth device to indicate its disassociation with the first device.  Furthermore, the fourth packet indicates the third device is now associated with the fourth device.
The closest prior art of record Silverman (US Patent Application Publication, 2007/0280176) subscriber network devices transmitting packets to indicate pending or hard association between a subscriber and serving entities.  However, Silverman does not teach the above ordering of packet sequence, nor does Silverman teach the packet with the optimize flag.  A second closest prior art of record Xu (US Patent Application Publication, 2017/0034842) teaches an UE transmitting a D2D reference signal to a slave UE to trigger a measurement process (i.e., optimization process), which eventually result in a hand-over of the slave UE to another device.
 Neither Silverman nor Xu teaches the third device, after comparing the signal strengths of the aforementioned packets, transmit a fourth packet to the second device via the fourth device to indicate its disassociation with the first device.  Furthermore, the fourth packet indicates the third device is now associated with the fourth device.  The next closest prior art of record Bennett (US Patent Application Publication, 2007/0237110) teaches an end-point device switching access points (APs) per its mobility, Bennett, in combination with Silverman nor Xu, also does not provide the ordering of the packets and actions per the claims.  Therefore, the claims are allowable over the prior art.  
There are prior arts, such as Choi (US Patent Application Publication, 20150009981), Yang (US Patent Application Publication, 20160094934), Futaki (US Patent Application Publication, 20130170362), Young (US Patent Application Publication, 20140018085), Xia (US Patent Application Publication, 20140155057), Chen (US Patent Application Publication, 20130223403), Han (US Patent Application Publication, 20130017834), and Gao (US Patent Application Publication, 20050119004), which teach optimization of cells and/or network/device hand-over and peer-to-peer connection; however, those references, either alone or in combination, do not teach all of the claimed limitations and the process ordering imposed in the claimed limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:30AM-4:30PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./
Examiner, Art Unit 2416            

/SAI AUNG/Primary Examiner, Art Unit 2416